Citation Nr: 0925560	
Decision Date: 07/08/09    Archive Date: 07/21/09	

DOCKET NO.  03-36 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.   

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1973.  

This matter is before the Board of Veterans' Appeals on 
appeal from a June 2002 rating decision of the VARO in 
Huntington, West Virginia, which, in pertinent part, denied 
entitlement to the benefits sought.  

The Veteran gave testimony at hearings held in April 2005, by 
video conference before a Chairman at the RO, and in 
June 2006 at a personal hearing in Washington, D.C. with the 
undersigned.  

In a decision dated in September 2006, in pertinent part, the 
Board determined that new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for a skin disorder, including as secondary to 
herbicide exposure.  A claim with regard to that issue was 
then remanded for further development.  The requested actions 
have been accomplished and the case has been returned to the 
Board for appellate review.  The Board notes that as a result 
of development for another issue, that being a claim of 
entitlement to service connection for PTSD, by rating 
decision dated in April 2009, service connection for PTSD was 
granted.  A 30 percent rating was assigned, effective 
August 16, 2001.  


FINDINGS OF FACT

1.  The Veteran is shown as likely as not to have tinnitus 
due to events experienced in service.  

2.  Dermatitis was not manifested during service or for years 
thereafter.  Dermatitis is not shown to be otherwise related 
to the Veteran's service, including any exposure to 
herbicides in Vietnam.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are 
reasonably met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  The criteria for service connection for a chronic skin 
disorder, to include as due to exposure to herbicides, have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

The Board finds that there has been essential compliance with 
the mandates of the VCAA throughout the course of the appeal.  
With regard to the claim for tinnitus, in view of the 
favorable outcome with regard to this matter, compliance with 
the VCAA need not be discussed.  With regard to the claim for 
a chronic skin disorder, the Board found it its 
September 2006 decision that new and material evidence had 
been received sufficient to reopen the claim of service 
connection for a chronic skin disorder, to include as 
secondary to herbicide exposure.  The case was remanded by 
the Board for further development on this matter.  The 
Veteran was provided with a letter dated in May 2007 asking 
him for dates of medical treatment during service, statements 
from individuals who knew him in service and were aware of 
any problems he  had while on active duty, records and 
statements from service medical personnel, reports of 
employment physical examinations, and medical evidence from 
various locations and facilities regarding treatment since 
service.  The Veteran had also been provided with a similar 
letter in October 2006.  That letter informed him as to the 
appropriate disability ratings and effective dates to be 
assigned.  Accordingly, VA has satisfied its duty to notify 
the appellant.  

With regard to the duty to assist the Veteran, the Board 
notes that the Veteran's service treatment records and other 
medical records are in the claims file.  The Veteran was 
accorded a special dermatologic examination by VA in 
February 2009.  Additionally, the Veteran has had the 
opportunity to provide testimony on his own behalf at 
hearings held in April 2005 by video conference at the RO, 
and in June 2006 before the undersigned in Washington, D.C.  
The transcripts of the proceedings are of record and have 
been reviewed.  In view of the foregoing, the Board finds VA 
has satisfied its duties to inform and assist the Veteran 
with regard to his claims.  Further development and further 
expending of VA's resources are not warranted at this time.  

Pertinent Laws and Regulations with Regard to Service 
Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded, there must 
be:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the veteran or in his 
behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence, and 
on what this evidence shows, or fails to show, on the claim.  
The veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).  

Tinnitus

The service treatment records are without reference to 
complaints or findings indicative of the presence of 
tinnitus.  

The Veteran's service personnel records disclose that he 
worked as a jet engine mechanic.  

The pertinent medical evidence of record includes an otologic 
examination accorded the Veteran by VA in February 2009.  The 
claims file was reviewed by the examiner.  The Veteran stated 
that his primary duty in service was as a flight mechanic.  
He reported exposure to jet engines, small arms fire and 
mortar fire in service.  Following examination, he was given 
a pertinent diagnosis of tinnitus.  The audiologist stated 
that "the tinnitus is at least as likely as not related to 
the Veteran's military noise exposure.  

Given the nature of the Veteran's occupational specialty 
during service, his reported noise exposure, and the 
favorable medical opinion, the Board finds that the evidence 
establishing a nexus between currently diagnosed tinnitus and 
the Veteran's service is convincing.  Accordingly, service 
connection for tinnitus is granted.  

Service Connection for a Chronic Skin Disorder, to
Include as Due to Herbicide Exposure

The service treatment records are without reference to 
complaints or findings indicative of the presence of a skin 
disorder.  

The post service medical evidence documents the presence of 
atopic dermatitis involving the skin of the toes and little 
fingers on private examination in May 1981.  

Of record are statements from various relatives of the 
Veteran to the combined effect that he had dermatitis of the 
ears and skin rashes involving the extremities essentially 
since his return home from service.  These statements were 
received in 1995.  

The pertinent evidence of record includes a report of a 
February 2009 examination of the Veteran.  The claims file 
was reviewed by the examiner.  The examination was conducted 
for the purpose of the examiner providing an opinion as to 
whether any current skin disorder was at least as likely as 
not related to the Veteran's active service, including his 
exposure to herbicides in Vietnam.  Current examination 
resulted in a diagnosis of dermatitis.  There was a notation 
of dry, flaky skin on the legs with small scales mostly seen 
on the right leg.  The Veteran referred to redness and 
swelling inside the ears, but no findings were currently 
noted with regard to the ear lobes.  The examiner opined that 
the current skin disorder was less likely than not (less than 
50/50 probability) caused by a result of the Veteran's 
service in Vietnam, to include his presumed Agent Orange 
exposure.  The examiner noted the Veteran also reported 
exposure to jet fuel in his ears by ear plugs which got jet 
fuel on them.  The examiner indicated that dermatitis was not 
a condition for which service connection may be presumed due 
to exposure to herbicide agents.  

The Board notes that the law and applicable regulatory 
provisions pertaining to Agent Orange exposure, expanded to 
include all herbicides used in Vietnam, provide that a 
Veteran who, during active military, naval, or air service, 
served in Vietnam during the Vietnam Era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agents during that 
service.  38 C.F.R. § 3.307(a)(6)(ii).  

The laws and regulations for this stipulate that there are 
diseases for which service connection may be presumed due to 
exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  These include chloracne or other acneform 
diseases consistent with chloracne.  

In Combee v. Brown, 34 F. 3d 1039, 1043 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that when a Veteran is found not to be entitled to the 
military presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See also Brock v. Brown, 10 Vet. App. 155 
(1997) (holding that the rationale employed in Combee also 
applies to claims based on exposure to Agent Orange).  

As such, the Board must only determine whether the Veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam ( See 38 C.F.R. § 3.309(e)), but 
must also determine whether such disability was the result of 
active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303.  

As noted above, in order to establish service connection, 
there must be (1) evidence of a current disability; (2) 
evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
prior disability.  See Coburn v. Nicholson, 19 Vet. App. 427 
(2006).  

With respect to the first prong cited above, there is medical 
evidence of their presence of a skin disorder, diagnosed by 
VA in 2009 as dermatitis. The Board notes, however, that 
there is no medical evidence of chloracne or any other 
disorder which has been associated with herbicide exposure  
for the provisions of 38 C.F.R. § 3.309(e).  

With respect to the second prong cited above, evidence of in-
service incurrence of a disease or injury, the Board will 
address the disease individually.  

With respect to in-service disease, the service medical 
records do not show the presence of any skin disorder.  

The post service medical evidence includes the report of a 
February 2009 evaluation by VA.  The examiner opined that the 
Veteran had dermatitis that was less likely than not related 
to his military service.  

With respect to in-service injury, the Veteran's records 
reflect that his active service included time in Vietnam.  It 
is therefore presumed that he was exposed to Agent Orange in 
Vietnam, in the absence of affirmative evidence to the 
contrary.  See 38 C.F.R. § 3.307.  Therefore, the second 
prong with regard to service connection has been met to that 
extent.  

With regard to the third prong, as discussed in the laws and 
regulations section above, there are essentially two ways for 
which service connection can be granted:  Presumptive service 
connection by way of 38 C.F.R. § 3.309(e) and direct service 
connection by way of 38 C.F.R. § 3.303(d) and Combee.  

First there is the matter of the statutory presumption which 
attaches to Agent Orange exposure.  However, because 
dermatitis is not among the disabilities listed in 38 C.F.R. 
§ 3.309(e), presumptive service connection due to Agent 
Orange exposure is not warranted.  Accordingly, the Board 
will move on to discuss whether service connection may be 
awarded on a direct basis.  See Combee.  

The VA physician who conducted the evaluation on the Veteran 
in early 2009 opined that it was not as likely as not that 
the Veteran's currently diagnosed dermatitis was related to 
his active service, to include his time in Vietnam.  There is 
no competent medical evidence to the contrary.  The Veteran 
has provided no medical documentation indicating a causal 
nexus between any current skin disorder, to include chloracne 
on the one hand, and his active service many years later, to 
include his time in Vietnam and his presumed exposure to 
herbicide agents while service there.  

To the extent that the Veteran contends he has a current skin 
disorder that is related to his military service, the Veteran 
is certainly competent to testify as to symptoms such as 
rashes which are nonmedical in nature.  However, he is not 
competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); See also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
The Veteran has submitted statements from various family 
members also attesting to their observations of his having 
skin rashes and other problems with his skin ever since his 
discharge from service.  However, as lay persons, lacking 
medical training and expertise, these individuals and the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of the currently diagnosed 
dermatitis.  Even if their opinions are entitled to be 
accorded some probative value, they are outweighed by the 
opinion provided by the medical professional who examined the 
Veteran in February 2009.  That individual had access to the 
entire claims file and indicated that he had reviewed the 
claims file, including the service treatment records and the 
post service medical evidence and other records.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006)).  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the claim for entitlement to service connection for 
chronic skin disorder, to include due to herbicide exposure 
in Vietnam.  Accordingly, the benefit sought on appeal is 
denied.  




ORDER

Service connection for tinnitus is granted.  To this extent, 
the appeal is allowed.  

Service connection for a chronic skin disorder, to include as 
due to herbicide exposure in Vietnam is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


